EPITOMIZED OPINION
Plaintiff, a girl weighing about 125 pounds, engaged with a doctor, weighing 185, in some gymnastic exercises claimed to be of value in reducing weight. In some manner the doctor threw plaintiff over his head, dislocating plaintiff’s neck. There were two trials, each resulting in verdicts for the plaintiff, the latter being in the sum of $2,000.. It was held that the court properly charged the jury as to the negligence pf the .doctor; that the latter, although he may not have intended to injure the plaintiff, was liable for such injury which was the result of his own act; and the verdict was sustained by the evidence.
Opinion by
VICKERY, PJ.
SULLIVAN, J, concurs.
LEVINE, J, dissents.